EXHIBIT CONTACTS: SinoHub, Inc.: Falicia Cheng +86-755-2661-1080 falicia@sinohub.com In the U.S.: PondelWilkinson Inc. Laurie Berman/Angie Yang 310-279-5980 investor@pondel.com SINOHUB APPOINTS BOARD MEMBERS TO NEWLY FORMED AUDIT COMMITTEE SANTA CLARA and SHENZHEN, CHINA, March 19, 2009 — SinoHub, Inc. (OTCBB: SIHI), which conducts substantially all of its operations through its wholly-owned subsidiary SinoHub Electronics Shenzhen Limited in the People’s Republic of China, today announced that it has named current independentdirectors, Robert Torino, Afshin Yazdian and Charles Kimball, to the company’s newly formed audit committee.Torino, who qualifies as an audit committee financial expert under SEC regulations, will serve as the committee chair. SinoHub’saudit committee was formed to providegreater oversight of the company’sfinancial statements and internal accounting and financial control systems, as well as compliance with all legal and regulatory requirements.The audit committee also will review the qualifications and independence of SinoHub’s outside auditors and monitor performance of the company’s internal audit function and its outside auditors. “The formation of our audit committee is an important step in SinoHub’s evolution as we seek to qualify for a major stock exchange listing,” said Harry Cochran, chief executive officer.“We are fully committed to sound corporate governance principals and the highest levels of performance throughout our company, and believe the audit committee will help preserve our culture of integrity.Bob Torino’s expertise will serve us well as we seek to bring top flight financial governance to SinoHub.” About SinoHub SinoHub’s business was founded in 2000 by veteran entrepreneur Harry Cochran and electronic component industry veteran Lei Xia to participate in the rapid growth of the electronics business in China.The company is engaged in electronic component sales and provides world-class supply chain management services with transparent information access for participants in the electronic components supply chain in China. For more information, visit the company’s web site at www.sinohub.com. Cautionary Statement Regarding Forward-looking Information Some of the statements contained in this press release that are not historical facts constitute forward-looking statements under the federal securities laws.
